EXHIBIT32.1 Certification pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley act of 2002 In connection with the accompanying Form 10-K of ZAP for the year ended December31, 2009, Steven M. Schneider, Director and Chief Executive Officer of ZAP, hereby certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: (1)such Form 10-K of ZAP for the year ended December31, 2009, fully complies with the requirements of Section13 (a)or 15 (d)of the Securities Exchange of 1934; and (2)the information contained in such Form 10-K of ZAP for the year ended December31, 2009, fairly presents, in all material respects, the financial condition and results of operations of ZAP . Date:March31, 2010 By: /s/Steve Schneider Steve Schneider Director and Chief Executive Officer
